DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rau et al. (US 2015/0253144 A1, hereinafter Rau).

Regarding claim 1, Rau teaches:
An interactive telematics system, comprising:
a database that stores user profiles, each of the user profiles including user preferences of a user (see at least [0008], disclosing integrating each driver’s individual user preferences into the system as a user profile entered by a user; [0033], disclosing user preferences database 11046; [0035], disclosing the user logs into his/her specific user profile 13006 and input his/her destination 13008 while the system also retrieves static user preferences 13010) wherein each of the user preferences corresponds to a respective type of trip (see at least [0037], disclosing profile data categorized into trip types (e.g. business, vacation, or leisure travel); see also [0008], disclosing preferences may include user trip types);
one or more memory devices storing instructions (see at least Fig. 11, [0032], disclosing personal computers and devices, i.e. at least a memory device storing instructions; see also claim 8; ALTERNATIVELY see at least [0027], disclosing one or more servers, i.e. a memory storing instructions); and
one or more processors configured to execute the instructions (see at least Fig. 11, [0032], disclosing personal computers and devices, i.e. at least a processor; ALTERNATIVELY see at least [0027], disclosing one or more servers, i.e. at least a processor) to:
determine a type of trip, wherein the type of trip corresponds to a length of the trip (see at least [0027], disclosing categorizing trips into “short trips,” “long trips,” and “combination trips,” i.e. the type of trip corresponds to the length of the trip)
identify, for the trip, potential routes from a departure location to a destination (see at least [0027-0028], disclosing providing route recommendations to a destination);
calculate attributes of each of the potential routes (see at least [0033], disclosing retrieving dynamic information, i.e. attributes of potential routes, to be processed to see the impact of these various incidences on main, feeder, and arterial or ancillary roads 11016 along route recommendations);
retrieve user preferences in a user profile associated with a user, wherein each of the user preferences corresponds to a respective type of trip (see at least [0035], disclosing a user logs on to their user profile while the system retrieves user preferences; see also [0008], disclosing user preferences include trip types such as business, vacation, leisure, or commute, i.e. user preferences correspond to a type of trip);
determine the user preference, of the user preferences, that corresponds to the type of trip (see at least [0037], disclosing user profile data, i.e. user preference, is categorized into trip types, e.g. business (commute, delivery); see also [0032] and [0033], disclosing the system classifies the trip as a short (commuter) trip);
compare the attributes of each of the potential routes to the user preference of the user preferences (see at least [0040], disclosing ranking potential routes based on user profile’s static personal preference data, i.e. a comparison is made);
identify one or more optimized routes for the user by selecting one or more of the potential routes based comparing the attributes of each of the potential routes to the user preference (see at least [0040], disclosing ranking route suggestions, i.e. identifying optimized routes, based on user profile and preferences, i.e. the highest rank is the most optimized route)
output, on a graphical user interface, the one or more optimized routes (see at least [0033], disclosing displaying a navigational map interface) to a communications network for transmittal to a remote device associated with the user (see at least Fig. 4, [0032] and [0033], disclosing user devices, i.e. a remote device; see also Fig. 6-8, [0050] disclosing cloud network communication).

Regarding claim 2, Rau teaches:
The system of Claim 1, wherein the attributes of each of the potential routes include potential congestion or safety (see at least [0027-0029], disclosing analyzing traffic conditions; [0038], disclosing potential challenges for safe driving based on intensity levels of weather conditions)

Regarding claim 3, Rau teaches:
The system of Claim 1, further comprising:
a road condition database that stores dynamic road conditions (see at least [0027], [0033], disclosing dynamic information databases 11012);
wherein the system calculates the attributes of each of the potential routes at least in part based on the dynamic road conditions (see at least [0033], disclosing retrieving dynamic information).

Regarding claim 4, Rau teaches:
The system of Claim 1, further comprising:
a weather condition database that stores current and/or forecasted weather conditions (see at least [0027], [0033], disclosing dynamic information databases 11012),
wherein the system calculates the attributes of each of the potential routes at least in part based on the current and/or forecasted weather conditions (see at least [0033], disclosing dynamic information includes current weather patterns).

Regarding claim 8, Rau teaches:
A method for identifying one or more optimum routes for a user (see at least Title, Abs.), the method comprising:
determining a type of trip, wherein the type of trip corresponds to a length of the trip (see at least [0027], disclosing categorizing trips into “short trips,” “long trips,” and “combination trips,” i.e. the type of trip corresponds to the length of the trip)
identifying, for the trip, potential routes from a departure location to a destination (see at least [0027-0028], disclosing providing route recommendations to a destination);
calculating attributes of each of the potential routes (see at least [0033], disclosing retrieving dynamic information, i.e. attributes of potential routes, to be processed to see the impact of these various incidences on main, feeder, and arterial or ancillary roads 11016 along route recommendations);
retrieving user preferences in a user profile associated with a user, wherein each of the user preferences corresponds to a respective type of trip (see at least [0035], disclosing a user ;
determining the user preference, of the user preferences, that corresponds to the type of trip (see at least [0037], disclosing user profile data, i.e. user preference, is categorized into trip types, e.g. business (commute, delivery); see also [0032] and [0033], disclosing the system classifies the trip as a short (commuter) trip);
comparing the attributes of each of the potential routes to the user preference of the user preferences (see at least [0040], disclosing ranking potential routes based on user profile’s static personal preference data, i.e. a comparison is made);
identifying one or more optimized routes for the user by selecting one or more of the potential routes based comparing the attributes of each of the potential routes to the user preference (see at least [0040], disclosing ranking route suggestions, i.e. identifying optimized routes, based on user profile and preferences, i.e. the highest rank is the most optimized route)
outputting, on a graphical user interface, the one or more optimized routes (see at least [0033], disclosing displaying a navigational map interface) to a communications network for transmittal to a remote device associated with the user (see at least Fig. 4, [0032] and [0033], disclosing user devices, i.e. a remote device; see also Fig. 6-8, [0050] disclosing cloud network communication).

Regarding claim 9, claim 9 recites analogous language to claim 2 above, and is therefore rejected under the same premise.

claim 10, claim 10 recites analogous language to claim 3 above, and is therefore rejected under the same premise.  

Regarding claim 11, claim 11 recites analogous language to claim 4 above, and is therefore rejected under the same premise.  

	Regarding claim 15, Rau teaches:
A non-transitory computer readable storage medium (CRSM) storing instructions that, when executed by a processor, cause a computer to:
determine a type of trip, wherein the type of trip corresponds to a length of the trip (see at least [0027], disclosing categorizing trips into “short trips,” “long trips,” and “combination trips,” i.e. the type of trip corresponds to the length of the trip)
identify, for the trip, potential routes from a departure location to a destination (see at least [0027-0028], disclosing providing route recommendations to a destination);
calculate attributes of each of the potential routes (see at least [0033], disclosing retrieving dynamic information, i.e. attributes of potential routes, to be processed to see the impact of these various incidences on main, feeder, and arterial or ancillary roads 11016 along route recommendations);
retrieve user preferences in a user profile associated with a user, wherein each of the user preferences corresponds to a respective type of trip (see at least [0035], disclosing a user logs on to their user profile while the system retrieves user preferences; see also [0008], disclosing user preferences include trip types such as business, vacation, leisure, or commute, i.e. user preferences correspond to a type of trip);
determine the user preference, of the user preferences, that corresponds to the type of trip (see at least [0037], disclosing user profile data, i.e. user preference, is categorized into trip types, e.g. business (commute, delivery); see also [0032] and [0033], disclosing the system classifies the trip as a short (commuter) trip);
compare the attributes of each of the potential routes to the user preference of the user preferences (see at least [0040], disclosing ranking potential routes based on user profile’s static personal preference data, i.e. a comparison is made);
identify one or more optimized routes for the user by selecting one or more of the potential routes based comparing the attributes of each of the potential routes to the user preference (see at least [0040], disclosing ranking route suggestions, i.e. identifying optimized routes, based on user profile and preferences, i.e. the highest rank is the most optimized route)
output, on a graphical user interface, the one or more optimized routes (see at least [0033], disclosing displaying a navigational map interface) to a communications network for transmittal to a remote device associated with the user (see at least Fig. 4, [0032] and [0033], disclosing user devices, i.e. a remote device; see also Fig. 6-8, [0050] disclosing cloud network communication).

Regarding claim 16, claim 16 recites analogous language to claim 2 above, and is therefore rejected under the same premise.

Regarding claim 17, claim 17 recites analogous language to claim 3 above, and is therefore rejected under the same premise.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6, 12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rau in view of Becker et al. (US 2006/0129313, hereinafter Becker) .

Regarding claim 5, Rau teaches:
The system of Claim 1,…
Rau does not explicitly teach:
wherein at least one of the user preferences represents how much the user weighs safety versus travel time and/or route length for the trip.
However, in the same field of endeavor, vehicle navigation, Becker teachers:
wherein at least one of the user preferences represents how much the user weighs safety versus travel time and/or route length for the trip ([0030-0033], disclosing a user set preference of selecting routes that are in order of preference.  Here, the user sets highest preference on safety, preferring to avoid routes with historically high accidents, i.e. not safe, over routes with low speed limits, i.e. higher travel time).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the preferences of Rau to incorporate safety weight versus travel time, as taught by Becker. One would have been motivated to make this modification in order to enhance customizability and safety.
 
Regarding claim 6, Rau teaches:
The system of Claim 1,…
Rau does not explicitly teach:
wherein the database stores attributes of a vehicle associated with the user and the analysis unit identifies the optimum routes further based on attributes of the vehicle associated with the user .
However, in the same field of endeavor, vehicle navigation, Becker teaches:
wherein the database stores attributes of a vehicle associated with the user (Becker: [0028], disclosing vehicle height and weight, i.e. attributes, included in the non-coordinate information) and the analysis unit identifies the optimum routes further based on attributes of the vehicle associated with the user (Becker: [0034] , disclosing generating trip routes based on information received from the user profile and the non-coordinate module, i.e. the vehicle attributes are at least one of the attributes calculated by the route provider).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the databases of Rau to incorporate vehicle attributes, as taught by Becker.  One would have been motivated to make this modification in order to provide better personalization for the user, thus increasing user convenience.

Regarding claim 12, claim 12 recites analogous language to claim 5 above, and is therefore rejected under the same premise.  

Regarding claim 13, Rau teaches:
The method of Claim 8…
Rau does not explicitly teach:
wherein the one or more optimum routes are identified further based on attributes of a vehicle associated with the user.

wherein the one or more optimum routes are identified further based on attributes of a vehicle associated with the user (Becker: [0028], disclosing vehicle height and weight, i.e. attributes, included in the non-coordinate information. Also [0034], disclosing generating trip routes based on information received from the user profile and the non-coordinate module, i.e. the vehicle attributes are at least one of the attributes calculated by the route provider)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the route selection of Rau to incorporate vehicle attributes, as taught by Becker.  One would have been motivated to make this modification in order to provide better personalization for the user, thus increasing user convenience.

Regarding claim 18, claim 18 recites analogous language to claim 5 above, and is therefore rejected under the same premise.  

Regarding claim 19, claim 19 recites analogous language to claim 13 above, and is therefore rejected under the same premise.  

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rau  in view of Golding, et al. (USP 7,996,345, hereinafter Golding).

Regarding claim 7, Rau teaches:
The system of Claim 1, wherein the system provides functionality for the user to select one of the one or more optimized routes (See at least [0040], disclosing a user selection of a particular route)…
Rau does not explicitly teach:
… and updates the user preferences based on one or more attributes of the selected route.
However, in the same field of endeavor, vehicle navigation, Golding teaches:
and updates the user preferences based on one or more attributes of the selected route (Col. 6, lines 1-3, disclosing adjusting a desirability metric, i.e. updates the user preferences, based on which route the user selected from a list of routes presented).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Rau to alter the user preferences based on a selection, as taught by Golding.  One would have been motivated to make this modification in order to provide a more complete and updated user profile.

Regarding claim 14, claim 14 recites analogous language to claim 7 above, and is therefore rejected under the same premise.  

Regarding claim 20, claim 20 recites analogous language to claim 7 above, and is therefore rejected under the same premise.

Response to Arguments
Applicant’s arguments filed March 07, 2022, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vo et al. (US 2017/0059341 A1), disclosing user preferences to avoid transfers in terms or total travel time.
Husain et al. (US 2017/0053619 A1), disclosing user preferences to travel on specific road types.
Baglino et al. (US 2017/0030728 A1), disclosing user option to select a scenic route which corresponds to a longer route.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664